UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-6538



JAMES R. FINCHAM,

                                            Petitioner - Appellant,

          versus


HOWARD PAINTER, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.   W. Craig Broadwater,
District Judge. (CA-00-55)


Submitted:   May 30, 2002                   Decided:   June 10, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James R. Fincham, Appellant Pro Se. Heather Dawn Foster, Assistant
Attorney General, Dawn Ellen Warfield, OFFICE OF THE ATTORNEY
GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James R. Fincham seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).    We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.            Accordingly, we deny a

certificate   of   appealability   and    dismiss   the   appeal   on   the

reasoning of the district court.       See Fincham v. Painter, No. CA-

00-55 (N.D.W. Va. Feb. 27, 2002).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                               DISMISSED




                                   2